            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA


DONALD RAY JOHNSON, JR.,                      )
                                              )
                    Petitioner,               )
                                              )
v.                                            ) Case No. CIV 15-399-RAW-KEW
                                              )
JOE M. ALLBAUGH, DOC Director,                )
                                              )
                    Respondent.               )

                                  OPINION AND ORDER

      This matter is before the Court on Petitioner=s petition for a writ of habeas corpus

filed pursuant to 28 U.S.C. ' 2254. Petitioner is a pro se prisoner in the custody of the

Oklahoma Department of Corrections who currently is incarcerated at Cimarron

Correctional Facility in Cushing, Oklahoma. He is attacking his conviction and sentence

in Okmulgee County District Court Case No. CF-2013-35 for Conspiracy to Traffic in a

Controlled Substance (Methamphetamine) (Count I), and Trafficking in a Controlled

Substance (Methamphetamine) (Count 2), both after conviction of two or more violations

of the Uniform Controlled Dangerous Substances Act. He raises two grounds for relief:

      I.     There was no probable cause to stop the vehicle in which the drugs
             were found, and the resulting search was unlawful and should have
             been suppressed.

      II.    The sentence of life imprisonment without parole for a non-capital,
             non-violent crime is disproportionate to the offense and constitutes
             cruel and unusual punishment.

      Respondent concedes that Petitioner has exhausted his state court remedies for the

purpose of federal habeas corpus review. The following records have been submitted to
the Court for consideration in this matter:

        A.     Petitioner=s Judgment and Sentence.

        B.     Petitioner=s direct appeal brief.

        C.     The State=s brief in Petitioner=s direct appeal.

        C.     Summary Opinion affirming Petitioner=s Judgment and Sentence.

Standard of Review

        Under the Anti-Terrorism and Effective Death Penalty Act, federal habeas corpus

relief is proper only when the state court adjudication of a claim:

               (1) resulted in a decision that was contrary to, or involved an
        unreasonable application of, clearly established Federal law, as determined
        by the Supreme Court of the United States; or

              (2) resulted in a decision that was based on an unreasonable
        determination of the facts in light of the evidence presented in the State court
        proceeding.

28 U.S.C. ' 2254(d).

Facts

        On direct appeal, the Oklahoma Court of Criminal Appeals (OCCA) set forth the

facts leading to the stop of the vehicle containing the illegal substance:

               The charges in this case stem from a multi-agency investigation of
        suspected drug trafficking involving Appellant and many others.
        Authorities obtained a warrant to intercept electronic communications to and
        from Appellant=s cell phone. Information gleaned from this surveillance led
        to a traffic stop near Glenpool on November 18, 2012. The vehicle was
        driven by David Stone; Marie Doughty was the only passenger. Trooper
        Shiloh Hall, of the Oklahoma Highway Patrol, testified that he stopped
        Stone=s vehicle for crossing the Afog line@ several times. During the

                                               2
       encounter, Hall could smell the odor of burnt marijuana; he testified that
       Stone was extremely nervous and exhibited signs consistent with being under
       the influence of marijuana. Hall issued Stone a warning and returned his
       driver=s license. But before Stone left, Hall asked for consent to search his
       vehicle. When Stone refused, Hall arrested him for driving under the
       influence of intoxicants. As Hall prepared to inventory Stone=s vehicle for
       impoundment, he spoke with Ms. Doughty, and asked if a purse lying on the
       vehicle=s floorboard belonged to her. She said it did not. Hall asked Stone
       the same question, and Stone denied ownership of the purse. When Hall
       relayed this information to Doughty, she replied, AIf he wants me to have it,
       I=ll take it.@ When Hall searched the purse, he found two gallon-sized plastic
       bags containing methamphetamine, with a total weight of about one pound.

              After their arrest, Stone and Doughty agreed to interviews with police.
       They both claimed to be carrying the methamphetamine at Appellant=s
       request. Their accounts were substantially consistent with what police
       already knew from electronic surveillance of Appellant=s cell phone. Both
       Stone and Doughty were charged as co-defendants with Appellant in this
       case, and both agreed to cooperate with authorities by testifying at
       Appellant=s trial. . . .

Johnson v. State, No. F-2013-1047, slip op. at 1-3 (Okla. Crim. App. Oct. 17, 2014)

(unpublished) (Dkt. 9-4). The OCCA=s factual findings are entitled to a presumption of

correctness, unless Petitioner produces clear and convincing evidence to rebut the

presumption. 28 U.S.C. ' 2254(e)(1).

Ground I: Fourth Amendment

       Petitioner alleges in Ground I of the petition that the authorities lacked probable

cause to stop the vehicle that contained the illegal substance. He claims the subsequent

discovery of the illegal substance and its presentation at trial was inadmissible fruit of the

poisonous tree. Petitioner raised this claim on direct appeal, and the OCCA found no

merit in the argument:

                                                     3
       In his first proposition of error, Appellant claims the search of Stone=s
vehicle was unreasonable, in violation of the Fourth Amendment, and that
all evidence obtained during the search should be suppressed. Appellant
claims that because the methamphetamine would not have been discovered
but for this vehicle search, the case against him should be dismissed. There
are two components to Appellant=s challenge. First, he claims Trooper Hall
lacked probable cause to stop Stone for violating Oklahoma traffic laws
merely because he might have edged over the Afog line@ a few times.
Second, he claims that Hall had no justification to arrest Stone after Stone
refused to consent to a search of the vehicle. Because Appellant did not
challenge the traffic stop below, our review is limited to one for Aplain error@
only. Marshall v. State, 232 P.3d 467, 478 (Okla. Crim. App. 2010). To
be entitled to relief under the plain error doctrine, Appellant must
demonstrate a plain or obvious deviation from a legal rule which affected his
substantial rights, i.e., which affected the outcome of the proceedings. See
Okla. Stat. tit. 20 ' 3001.1 (2011); Hogan v. State, 139 P.3d 907, 923 (Okla.
Crim. App. 2006).

       The Fourth Amendment protects all citizens from Aunreasonable@
searches and seizures. This includes not just searches and seizures of one=s
person, but of one=s property as well. However, this constitutional right is a
personal one. The Fourth Amendment protects people, not places. Katz v.
United States, 389 U.S. 347, 351 (1967). AWhat a person knowingly
exposes to the public, even in his own home or office, is not a subject of
Fourth Amendment protection. . . . But what he seeks to preserve as private,
even in an area accessible to the public, may be constitutionally protected.@
Id. The central question is: Whether the government action affected a
place, or a thing, over which the challenger exhibited an expectation of
privacy that society recognizes as Areasonable.@ See Rakas v. Illinois, 439
U.S. 128, 133-34 (1978); State v. Marcum, 319 P.3d 681, 683 (Okla. Crim.
App. 2014).

        As the State points out, Appellant has not claimed that he had any
expectation of privacy--reasonable or otherwise--in Stone=s vehicle, or in
Doughty=s purse. Appellant was not even a passenger in Stone=s car at the
time it was stopped. Indeed, it is apparent from the evidence presented at
trial that Appellant employed Stone and Doughty as Amules@ (describing
them as such in a phone call to his supplier), for the specific purpose of
transporting the drugs in his stead. The obvious purpose of using a Amule@
to transport contraband is to distance oneself from it, in case something goes

                                       4
       wrong.

               When a litigant claims his Fourth Amendment rights have been violated, it
       is his burden to show that he exhibited a reasonable expectation of privacy in the
       place searched or the thing seized. Rawlings v. Kentucky, 448 U.S. 98, 105 (1980);
       Anderson v. State, 992 P.2d 409, 417 (Okla. Crim. App. 1999). The defendant is
       saddled with this burden because he is in the best position to present evidence on
       the issue. To presume such an expectation of privacy for everyone, covering any
       conceivable place or thing on the planet, and requiring the State to disprove the
       presumption would of course prove unworkable. When the search involves a
       vehicle the defendant owns and is driving, or a purse or wallet on the defendant=s
       person, the burden may not be difficult. But the facts in this case do not present
       such a scenario. In fact, without some additional evidence, no one would suspect
       that Appellant had any expectation of privacy in Stone=s vehicle or Doughty=s purse,
       and Appellant has not presented us with any facts suggesting that he did. Rakas,
       439 U.S. at 130 (although defendant was a passenger in the car where incriminating
       evidence was found, he never claimed any interest in either the car or the evidence
       seized from it); Chambers v. State, 720 P.2d 741, 743 (Okla. Crim. App. 1986)
       (defendant, charged with burglary, failed to establish that he had any possessory
       interest in vehicle where the stolen items were found); Cooks v. State, 699 P.2d 653,
       658 (Okla. Crim. App. 1985) (defendant failed to show any possessory interest in
       vehicle, whose owner gave consent to search).

               Because we have no evidence before us that Appellant ever claimed any
       expectation of privacy in Stone=s vehicle or Doughty=s purse, we find it unnecessary
       to consider his challenges to the search of either. Without any indication that
       Appellant=s own Fourth Amendment rights were implicated here, there can be no
       error, plain or otherwise. Proposition 1 is denied.

Johnson v. State, No. F-2013-1047, slip op. at 3-6 (footnote omitted) (emphasis in original).

       A[W]here the State has provided an opportunity for full and fair litigation of a Fourth

Amendment claim, a state prisoner may not be granted federal habeas corpus relief on the ground

that evidence obtained in an unconstitutional search or seizure was introduced at his trial.@ Stone

v. Powell, 428 U.S. 465, 494 (1976) (footnotes omitted). Here, the Court finds Petitioner had the

opportunity and exercised it fully on direct appeal. Therefore, Petitioner=s Fourth Amendment

                                             5
claim is barred from federal habeas review, and Ground I of the petition must be denied.

Ground II: Excessive Sentences

       Petitioner alleges in Ground II that his two life-without-parole sentences are

disproportionate to the offenses, which were non-violent, non-capital offenses. Citing

Okla. Stat. tit. 63, '' 2-408, 2-415(D)(3), the OCCA noted that A[b]ecause of Appellants

criminal history involving controlled substances, conviction for each of the instant offenses

required a mandatory sentence of life imprisonment without possibility of parole.@

Johnson, No. F-2013-1047, slip op. at 1 n.1. The OCCA further found as follows:

               In his second proposition of error, Appellant claims that sentences of
       life imprisonment without the possibility of parole, for noncapital, non-
       violent crimes, are disproportionate and constitute Acruel and unusual
       punishment,@ in violation of the Eighth Amendment to the United States
       Constitution and Article 2, Section 9 of the Oklahoma Constitution.
       Appellant did not raise this challenge below. As the State points out, even
       though the issue is purely one of law, there is some authority for limiting our
       review to one for plain error only. See Jetton v. State, 632 P.2d 432, 435-36
       (Okla. Crim. App. 1981). We reject Appellant=s contention under any
       standard of review. We have considered this precise issue (mandatory life
       imprisonment, without possibility of parole, for drug-trafficking offenses),
       and rejected it many times in recent years. Dodd v. State, 879 P.2d 822,
       825-27 (Okla. Crim. App. 1994); Ott v. State, 967 P.2d 472, 477 (Okla. Crim.
       App. 1998); Dufries v. State, 133 P.3d 887, 891 (Okla. Crim. App. 2006);
       Randolph v. State, 231 P.3d 672, 683 (Okla. Crim. App. 2010). We decline
       to revisit the issue here. Proposition 2 is denied.

Johnson, No. F-2013-1047, slip op. at 6-7.

       A habeas court affords Awide discretion to the state trial court=s sentencing decision,

and challenges to the decision are not generally constitutionally cognizable, unless it is

shown that the sentence imposed is outside the statutory limits or unauthorized by law.@

                                              6
Dennis v. Poppel, 222 F.3d 1245, 1258 (10th Cir. 2000). Federal habeas review generally

ends Aonce we determine the sentence is within the limitation set by statute.@ Id.; see also

Parker v. Evans, 569 F. App=x 611, 617 (10th Cir. 2014) (AMr. Parker claims his sentence

is excessive under Oklahoma law but fails to identify any constitutional violation, which

is the core predicate for federal habeas relief.@

       As set forth above, Petitioner=s sentences clearly are within the statutory limits,

because the sentences are mandated by state law. Therefore, the OCCA=s determination

of this claim was not contrary to, or an unreasonable application of Supreme Court law.

See 28 U.S.C. ' 2254(d). Ground II of the petition is meritless.

Certificate of Appealability

       The Court further finds Petitioner has failed to make a Asubstantial showing of the

denial of a constitutional right,@ as required by 28 U.S.C. ' 2253(c)(2). In addition, he has

not Ademonstrate[d] that reasonable jurists would find [this] court=s assessment of the

constitutional claims debatable or wrong.@ Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Therefore, Petitioner should be denied a certificate of appealability.

       ACCORDINGLY, Petitioner=s petition for a writ of habeas corpus (Dkt. 1) is

DENIED, and Petitioner is DENIED a certificate of appealability.

       IT IS SO ORDERED this 22nd day of January 2019.




                                               7
